Citation Nr: 1439357	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for choroideremia. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, continued the Veteran's 50 percent disability rating for choroideremia.

In a subsequent, July 2013, rating decision, the RO increased the Veteran's disability rating for choroideremia to 70 percent, effective June 28, 2010.

The Veteran's representative alleged clear and unmistakable error (CUE) was committed in a February 1989 rating decision that denied entitlement to service connection for hearing loss.  While the RO responded with an April 2012 letter asking for further information from the Veteran, it has not issued a decision on this issue, although the Veteran's representative did respond; therefore, the Board does not have jurisdiction over it; and it is referred to the agency of original jurisdiction for the issuance of a decision.  



FINDING OF FACT

In an August 2013 statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that the RO's decision to increase the rating for choroideremia to 70 percent had satisfied his appeal as to all issues, thereby effectively withdrawing his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to a higher disability rating for choroideremia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in an August 2013 statement, following issuance of the July 2013 rating decision that granted an increased disability rating for choroideremia and prior to the promulgation of a final Board decision in his appeal, the Veteran indicated that he was satisfied with his appeal as to this issue.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to a higher disability rating for choroideremia is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


